OKLAHOMA TAX COMMISSION — CONFIDENTIALITY OF RECORDS Title 68 Ohio St. 205 [68-205] (1971) does not allow the Oklahoma Tax Commission or its employees to divulge, disclose, or release to any person or entity, other than those specifically designated in said statute, copies of or information from the files and records maintained by the Commission.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following question: Does 68 Ohio St. 205 [68-205] (1971) allow the Oklahoma Tax Commission to divulge, disclose, or release to any other state agency or governmental entity, other than those specifically designated therein, copies of or information from, the records and files maintained by the Oklahoma Tax Commission? Title 68 Ohio St. 205 [68-205] (1971) reads as follows: "(a) The records and files of the Tax Commission concerning the administration of this Article, or of any State tax law, shall be considered confidential and privileged, and neither the Tax Commission nor any employee engaged in the administration thereof or charged with the custody of any such records or files, nor any person who may have secured information therefrom, shall divulge or disclose any information obtained from the said records or files or from any examination or inspection of the premises or property of any person.  "(b) Neither the Tax Commission nor any employee engaged in such administration or charged with the custody of any such records or files shall be required by any court of this State to produce any of them for the inspection of any person or for use in any action or proceeding except when the records or files or the facts shown thereby are directly involved in an action or proceeding under the provisions of this Article, or of the State tax law affected, or when the determination of the action or proceeding will affect the validity or the amount of the claim of the State under any State tax law, or when the information contained therein constitutes evidence of the violation of this Article, or any State tax law. Nothing herein contained shall be construed to prevent: "(1) The delivery to a taxpayer or his duly authorized representative, of a copy of any report or any other paper filed by him pursuant to the provisions of this Article, or of any State tax law; "(2) The publication of statistics so classified as to prevent the identification of a particular report and the items thereof; "(3) The examination of such records and files by the State Examiner and Inspector, or his duly authorized agents; "(4) The disclosing of information or evidence to the Attorney General or any County Attorney when such information or evidence is to be used by such officials to prosecute violations of the criminal provisions of any State tax law or of this Article. Such information disclosed to the Attorney General or any County Attorney shall be kept confidential by them and not be disclosed except when presented to a court in a prosecution for violation of the tax laws of the State of Oklahoma and a violation by them by otherwise releasing the information shall be a felony "(5) The use by any division of the Tax Commission of any information or evidence in the possession of or contained in any report or return filed with any other division of the Tax Commission; "(6) The furnishing, at the discretion of the Tax Commission, of any information disclosed by said records or files to any official person or body of any other state or of the United States, who shall be concerned with the administration of any similar tax in that state or of the United States; "(7) Notwithstanding the provisions of this Section of the Uniform Tax Procedure Act, as same now exists or as same may hereafter be amended, making the records and files of the Oklahoma Tax Commission relating to all state tax laws privileged and confidential, the Oklahoma Tax Commission shall as soon as practicable in each year cause to be prepared and made available to the public inspection in the office of the Oklahoma Tax Commission in Oklahoma City, Oklahoma in such manner as it may determine, lists containing the name and post-office address of each person, whether individual, corporate or otherwise, making and filing an income tax return with the Oklahoma Tax Commission.  "It is specifically provided that no liability whatsoever, civil or criminal, shall attach to any member of the Oklahoma Tax Commission, or any employee thereof, for any error or omission of any name or address, in the preparation and publication of said list.  "It is further provided that the provisions of this Act shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the records and files of the Tax Commission relating to income tax or to any other taxes. "(c) Any violation of the provisions of this Section shall constitute a misdemeanor, and shall be punishable by a fine not exceeding One Thousand Dollars ($1,000.00), or by imprisonment in the county jail for a term not exceeding one year, or by both such fine and imprisonment; and the offender shall be removed or dismissed from office.  "(d) Offenses defined by 68 Ohio St. 919 [68-919] (1961), shall be reported to the appropriate County or District Attorney of this State by the Oklahoma Tax Commission as soon as said offenses are discovered by the Commission or its agents or employees. Any other provision of law to the contrary notwithstanding, the Commission shall make available to the appropriate County or District Attorney or to the authorized agent of said County or District Attorney its records and files pertinent to such prosecutions, and such records and files shall be fully admissible in evidence for the purpose of such prosecution." (Emphasis added) A plain reading of the above statute dictates that your question be answered in the negative. It is clear the Oklahoma Tax Commission and its employees are prohibited from releasing any information obtained from the records or files maintained by the Commission to other than those entities specifically designated in subparagraph (b) of Section 68 Ohio St. 205 [68-205] (1971), and for the purposes set forth therein.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Title 68 Ohio St. 205 [68-205] (1971) does not allow the Oklahoma Tax Commission or its employees to divulge, disclose, or release to any person or entity, other than those specifically designated in said statute, copies of or information from the files and records maintained by the Commission.  (James R. Barnett) ** SEE: OPINION NO. 75-115 (1975) **